Citation Nr: 1042730	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-01 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for adjustment 
disorder with depressed mood, currently rated as 50 percent 
disabling, to include a total disability rating based on 
individual unemployability (TDIU).  

2.  Entitlement to an evaluation in excess of 20 percent for 
right ankle sprain status post right ankle arthroscopy with 
partial synovectomy and open lateral stabilization, to include a 
TDIU.  

3.  Entitlement to an extension of a temporary total evaluation 
beyond February 28, 2009 for a service-connected disorder 
requiring convalescence.  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to August 2003.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Des Moines, Iowa, VA 
Regional Office (RO).  

In light of the holding in Rice v. Shinseki, 22 Vet. App. 447, 
454 (2009), the Board has rephrased the increased rating issues, 
to include a TDIU.  The claims are being remanded for further 
development, and thus, there has been no prejudice to the 
Veteran.  

The Board notes that a March 2010 rating decision reflects that 
following the assignment of a temporary total rating, from August 
26, 2008, based on the need for convalescence due to right ankle 
surgery, the schedular 10 percent evaluation was increased to 20 
percent, from March 1, 2009.  The Board notes that since the 
increase to 20 percent did not constitute a full grant of the 
benefits sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In connection with his appeal, the Veteran testified before the 
undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in October 2010.  A transcript of the hearing has 
been associated with the claims file.  

The issues of entitlement to an increased evaluation for 
adjustment disorder with depressed mood, currently rated as 50 
percent disabling, to include a TDIU, and an evaluation in excess 
of 20 percent for right ankle sprain status post right ankle 
arthroscopy with partial synovectomy and open lateral 
stabilization, to include a TDIU, being remanded are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On October 15, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
a withdrawal of the appeal in regard to entitlement to an 
extension of a temporary total rating beyond February 28, 2009 is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal in regard to the issue 
of entitlement to an extension of a temporary total rating beyond 
February 28, 2009 by Veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204.  In the present case, the 
Veteran has withdrawn the appeal in regard to entitlement to an 
extension of a temporary total rating beyond February 28, 2009, 
and, hence, there remain no allegations of errors of fact or law 
for appellate consideration in regard to that issue.  
Accordingly, the Board does not have jurisdiction to review the 
appeal in regard to entitlement to an extension of a temporary 
total rating beyond February 28, 2009, and it is dismissed.


ORDER

The appeal in regard to entitlement to an extension of a 
temporary total rating beyond February 28, 2009 is dismissed.


REMAND

The Veteran asserts that the 20 percent evaluation assigned for 
his service-connected right ankle sprain status post right ankle 
arthroscopy with partial synovectomy and open lateral 
stabilization, and the 50 percent evaluation assigned for 
service-connected adjustment disorder with depressed mood do not 
reflect the resulting degree of impairment, and that he is unable 
to work due to his service-connected disabilities.  Having 
reviewed the evidence, the Board finds that further development 
is necessary for a determination in this case. 

The Board notes that at the hearing, the Veteran stated that he 
is unable to work due to symptoms associated with adjustment 
disorder, as well as his right ankle symptoms, to include pain 
radiating into the knee, and the effects of pain medication.  
Transcript at 6-13 (2010).  He added that he stays in bed for 
days at a time and is unable to move his right ankle very much.  
Id.  

The Board notes that the Veteran's adjustment disorder with 
depressed mood has been assigned a 50 percent evaluation under 
Diagnostic Code 9440.  Under this code, a 100 percent evaluation 
is warranted for generalized anxiety disorder with total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.

A 50 percent evaluation is warranted if there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9440.  

In addition, the Veteran's right ankle sprain status post right 
ankle arthroscopy with partial synovectomy and open lateral 
stabilization is rated as 20 percent disabling under Diagnostic 
Codes 5299-5271.  The Board notes that the use of the hyphenated 
Diagnostic Code signifies the AOJ's application of a closely 
analogous code due to the lack of a code specific to the unlisted 
disability of the ankle.  38 C.F.R. § 4.27  

Under Diagnostic Code 5271, a 20 percent rating is the maximum 
schedular rating for limitation of motion of the ankle, equating 
to marked limitation of motion.  Under Diagnostic Code 5270, a 30 
percent rating is warranted for ankylosis of the ankle in plantar 
flexion between 30 degrees and 40 degrees, or in dorsiflexion, 
between 0 degrees and 10 degrees.  A 40 percent rating is 
warranted for ankylosis in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  Under 
Diagnostic Code 5262, a 30 percent rating is warranted for 
impairment of the tibia and fibula with malunion and marked ankle 
disability.  

The Board notes that a December 2008 VA examination report notes 
well healed surgical scars on the right ankle.  The December 2009 
VA examination report reflects complaints of pain in area of the 
right ankle surgical scar.  Neither VA examination report 
provides a full description of the number, size, location, or 
characteristics of the Veteran's right ankle scarring.  See Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the Veteran 
should be afforded a VA examination in regard to the degree of 
impairment due to the service-connected right ankle disability, 
to include as a result of any scarring.  

In addition, in Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), 
the Court held that when entitlement to a TDIU is raised during 
the adjudicatory process of an underlying disability or during 
the administrative appeal of the initial rating assigned for that 
disability, it is part of the claim for benefits for the 
underlying disability.  The Board notes that while the November 
2009 VA examiner stated that the Veteran was not unemployable 
solely due to a mental disorder, VA law provides a total rating 
for compensation where the schedular rating is less than total, 
when it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation when the percentage 
criteria are met.  38 C.F.R. §§ 3.340, 4.16(a).  In addition, the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  As such, the opinion is inadequate for a determination 
in regard to whether the Veteran's service-connected disabilities 
preclude him from obtaining and maintaining substantially gainful 
employment.  

The Board notes that a July 2010 rating decision reflects that in 
addition to adjustment disorder with depressed mood and right 
ankle sprain status post right ankle arthroscopy, service 
connection has been established for bilateral plantar fasciitis, 
gastroesophageal reflux disease and right inguinal ring strain.  
He has a combined evaluation of 70 percent.  

In addition, the Board notes that the Veteran testified that he 
takes prescription medication for his service-connected 
disabilities.  Transcript at 11 (2010).  Up-to-date VA treatment 
records have not been associated with the claims file.  

Further, the Board notes that while Social Security 
Administration (SSA) records, dated in 2009, have been associated 
with the claims file, the Veteran testified that he was awaiting 
a hearing in regard to disability benefits.  Transcript at 13 
(2010).  Up-to-date SSA records, if any, have not been associated 
with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all SSA records 
that have not been associated with the claims 
file.  All records obtained should be 
associated with the claims file.  

2.  The AOJ should obtain all up-to-date VA 
treatment records that have not been 
associated with the claims file.  All records 
obtained should be associated with the claims 
file.  

3.  After completion of the above to the 
extent possible, the AOJ should schedule the 
Veteran for a VA examination(s) to determine 
the degree of impairment due to the service-
connected right ankle sprain status post 
right ankle arthroscopy with partial 
synovectomy and open lateral stabilization, 
and adjustment disorder with depressed mood, 
to include any impact on employability due to 
service-connected disabilities.  The claims 
file should be made available for review in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the examiner(s) provide an opinion in regard 
to the degree of impairment due to the 
service-connected right ankle sprain status 
post right ankle arthroscopy, to include any 
functional impairment, and adjustment 
disorder with depressed mood, to include 
whether the Veteran is precluded from 
obtaining and maintaining substantially 
gainful employment due his service-connected 
disabilities.  In addition, the AOJ should 
request that the examiner describe in detail 
any residual scarring from right ankle 
surgery, specifically, the location, size, 
and nature of any such scar, including 
whether it is painful on examination and/or 
causes any limitation of motion.  The 
examiner should also indicate whether any of 
the Veteran's scarring due to right ankle 
surgery exceeds an area or areas of 144 
square inches (929 sq. cm.).  If any increase 
in the degree of impairment in the service-
connected right ankle disability or 
adjustment disorder with depressed mood is 
identified during the relevant period, the 
date of the increase should be reported, to 
the extent possible.  A complete rationale 
should accompany all opinions provided.

4.  In light of the above, the claims should 
be readjudicated.  The AOJ should review all 
development for compliance with the 
directives in this remand and review all 
opinions obtained for adequacy.  Any further 
development required in that regard should be 
accomplished prior to returning the claims 
file to the Board.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued and 
the Veteran afforded a reasonable opportunity 
in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


